222 U.S. 123 (1911)
ENRIQUEZ
v.
ENRIQUEZ.
No. 24.
Supreme Court of United States.
Argued October 31, 1911.
Decided December 4, 1911.
APPEAL FROM THE SUPREME COURT OF THE PHILIPPINE ISLANDS.
Mr. Jackson H. Ralston, with whom Mr. Frederick L. Siddons and Mr. Wm. E. Richardson were on the brief, for appellants.
Mr. Allison D. Gibbs, for appellees, submitted.
*124 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
Rafael Enriquez, as administrator of the estate of his father, Antonio Enriquez, and as his heir, joined by other children and a grandchild of the deceased also suing as heirs, who were plaintiffs below and are appellants here, sued to set aside a purported conveyance of a piece of real estate in the city of Manila made by the deceased to his daughter-in-law, Carmen, the wife of a son Francisco, who were defendants below and are appellees here. The case as ultimately presented to the court of first instance involved two questions: First, whether the assailed conveyance was forged, and if real, whether Antonio had mental capacity to execute it; and, second, if the sale was real and the mental capacity obtained, was one-half the property embraced by the deed beyond the dispositive power of Antonio because such half belonged to the estate of his deceased wife, as an acquet of the community which had existed between husband and wife. The court of first instance held that the sale was real and that there was mental capacity. It, however, decided that one undivided half of the property belonged, not to Antonio, but to his wife in virtue of her community interest, and vested on her death in her heirs. To that extent the sale was set aside and judgment was directed for 13,250 pesos as the gross value of the use of the one undivided half of the property during the time it was unlawfully retained. This sum, however, was held to be reducible by the amount of one-half of the expenditures made for the whole property, including repairs, improvements, etc., and the defendant Carmen Enriquez was ordered to forthwith make a statement of such expenditures for the purpose of an appropriate reduction in the allowance made for rents and profits. The defendants alone appealed.
In disposing of the appeal the Supreme Court said:
*125 "The plaintiffs in this Court have neither assigned as errors the rulings made against them by the lower court nor have they discussed any such rulings in their brief. So much of the decision, therefore, as is adverse to the plaintiffs we cannot consider, and the questions to be resolved are those presented by the appeal of the defendants."
Confining itself, therefore, to the question of the existence of the community the court decided that the court below had erred on that subject, and its judgment was accordingly reversed. The court concluded its opinion as follows:
"The judgment of the court below, which rests solely upon the proposition that at the time of the death of Dona Ciriaca Villanueva one-half of this property passed to her heirs, cannot, therefore, be sustained. That judgment is reversed, without costs to either party in this court, and judgment is entered acquitting the defendants of the complaint, with the costs of the first instance against the plaintiffs."
This appeal was prosecuted. The assignments of error are solely directed to the conclusion of the court below concerning the non-existence of the community interest, and the grounds of complaint on this subject have been elaborately pressed at bar, both orally and in printed argument. We are of opinion, however, that we may not consider the subject, as we conclude that a motion made to dismiss the appeal on the ground of the absence of the requisite jurisdictional amount must prevail.
The act of July 1, 1902, c. 1369, § 10, 32 Stat. 695, authorizes us to review judgments or decrees of the Supreme Court of the Philippine Islands "in causes in which the value in controversy exceeds twenty-five thousand dollars, or in which the title or possession of real estate exceeding in value the sum of twenty-five thousand dollars, to be ascertained by the oath of either party or of other *126 competent witnesses, is involved or brought in question; . . ."
Evidently, in consequence of these requirements of the statute, there was filed with the assignments of error in the court below an affidavit of Rafael Enriquez, stating in general terms "that the real property, the title to and possession of which is involved therein (in the action), exceeds in value the sum of twenty-five thousand dollars gold coin of the United States." But even if the sum thus stated were to be accepted for the purpose of testing the existence of the requisite jurisdictional amount, the affidavit would be inadequate, since its context clearly gives rise to the inference that the sum stated is not the value of the undivided one-half of the property in controversy, but the value of the entire property. But even if it be conceded that the deficiency of the affidavit may be supplied by a resort to the record, we are of opinion that the record establishes that the essential jurisdictional amount does not exist. True, the complaint and amended complaint state amounts from which, if considered alone, it might be possible to conjecture that the jurisdictional amount existed. These pleadings seem, however, not to have been verified, and if they had been their effect would be neutralized by other parts of the record. In the first place, the consideration expressed for the sale made by Antonio Enriquez of the entire property was only eight thousand pesos, and while the amended complaint, in assailing the conveyance, alleged the actual value of the property to have been twenty thousand pesos, the trial court, from the evidence, found that the real value of the property at the time of the sale was fourteen thousand pesos; that is, seven thousand dollars currency of the United States. In the second place, that the rents and profits were greatly exaggerated in the complaint and amended complaint is shown by the fact that only 13,250 pesos was allowed by the court as the value of the use of *127 one-half of the property while wrongfully withheld, and this amount was subject to be reduced by charging against it the one-half cost of administering the property, including disbursements for repairs, improvements, etc., during such period. In other words, whether we look at the affidavit alone or whether we consider the record as a whole, we think it is demonstrated not only that there is a failure to establish that the requisite jurisdictional amount exists, but moreover it affirmatively appears that such amount is not involved.
Dismissed for want of jurisdiction.